Order unanimously reversed on the law and in the exercise of discretion and the matter remanded to Special Term for a hearing in accordance with this memorandum, with $20 costs and disbursements to abide the event. The petitioner may not succeed in this proceeding if the law of Ontario is such as to invalidate the proxies by reason of their not having been filed in accordance with the notice of meeting. The Ontario law applicable to this question has not been sufficiently proven by the affidavits as to warrant the making of a finding with respect thereto. Such question could more properly be determined after a hearing. Nor may the proxies be voted if, as is charged, they were obtained by reason of fraudulent representations to the stockholders. Whether they were so obtained presents an issue of fact that should be tried. Concur — Botein, P. J., Rabin, Valente, Stevens and Noonan, JJ.